DETAILED ACTION
WITHDRAWN OBJECTIONS
1.	The objection to the Information Disclosure Statement, of record on page 2 of the previous Action, is withdrawn.


NEW OBJECTIONS
Information Disclosure Statement
2.           The information disclosure statement filed September 29, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the dates of U.S. Patent Numbers 3,660,189, 4,076,872, 4,412,879, 4,415,398, 4,756,669, 5,216,868, 6,569,283, 3,596,428, 6,213,167, 4,169,002, 6,170,227 and 4,423,166, U.S. Patent Application Publication Numbers 2001/0000719 and 2001/0013212, EP 1044793 and DE 202004005611 are incorrect and the dates of U.S. Patent Numbers 6,874,296 and 4,644,733 contain typographical errors.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

WITHDRAWN REJECTIONS
3.         The 35 U.S.C. 112, second paragraph rejection of Claim 51, of record on page 2 of the previous Action, is withdrawn.


5.         The 35 U.S.C. 112, second paragraph rejection of Claim 66, of record on page 2 of the previous Action, is withdrawn.

6.         The 35 U.S.C. 112, second paragraph rejection of Claim 68, of record on page 2 of the previous Action, is withdrawn.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.            Claim 69 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. The phrase ‘and before having a longitudinal seal applied’ is indefinite as it is
unclear if the seal has been applied or not, and because a single claimed article cannot
simultaneously have a longitudinal seal and not have a longitudinal seal.

9.             Claim 73 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as

seal has been applied or not in Claim 69, and because a single claimed article cannot
simultaneously have a longitudinal seal and not have a longitudinal seal.


NEW REJECTIONS
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.            Claim 52 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. The phrase ‘of the mouth seal’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘of the mouth seals.’

12.            Claim 60 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Claim 60 recites the phrase ‘the plurality of internal longitudinal seal segments’ in line 1. There is insufficient antecedent basis for this limitation in the claim.

13.            Claim 64 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as


14.            Claim 69 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Claim 69 recites the phrase ‘the longitudinal seal’ in line 17. There is insufficient antecedent basis for this limitation in the claim.

15.            Claim 73 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Claim 73 recites the phrase ‘the longitudinal seal’ in line 2. There is insufficient antecedent basis for this limitation in the claim.

16.            Claim 78 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for
failing to particularly point out and distinctly claim the subject matter which applicant regards as
the invention. Only the ‘first state’ or ‘second state’ can be claimed, because the longitudinal seal cannot simultaneously be applied and not applied.

Claim Rejections – 35 USC § 103
17.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
60 – 69 and 72 – 78 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirsch (DE 202004010134 UI; English translation is of WO 2005/105251 Al).
With regard to Claim 51, Hirsch discloses partial cylindrical shaped films ‘22’ distributed
around a film ‘21’ that is a larger air chamber (page 14, lines 1 — 5; Figure 9); the films ‘22’ are
therefore webs; the larger air chamber is an inflation region, because each of the shaped films
‘22’ is a smaller air chamber that is capable of being filled with air that is distributed through holes ‘6’ incorporated into the larger air chamber (page 11, lines 5 — 11; Figure 1); the films ‘22’ are sealed to the film ’21’ to form the chambers (page 11, line 8); each web is therefore a first web layer connected to a second web layer defining a plurality of air chambers and an inflation region therebetween, the inflation region and the air chambers being in fluid communication; the films ‘22’ are transverse relative to the film ‘21’ (stacked, e.g. transversely; page 13, lines 6 — 10); a plurality of transverse seals are therefore disclosed connecting the first and second web layers defining the plurality of transverse air chambers, with each of the plurality of transverse air chambers having a first transverse seal that is one of the plurality of transverse seals, and the holes are therefore a plurality of entrance ports disposed along a longitudinal line between each of the transverse air chambers and the inflation region such that each transverse air chamber is configured for fluid communication with adjacent transverse air chambers via the inflation region, wherein each air chamber includes a first entrance port that is longitudinally narrower than a longitudinal width of the respective air chambers, as shown in Figure 1; the plurality of entrance ports also comprises two straight lines of entrance ports, as shown in Figure 1, and the plurality of entrance ports is therefore longitudinally aligned; there is also no disclosure of the entrance ports interfering with the formation of a longitudinal seal; the entrance ports therefore enable a longitudinal seal to be applied, before inflation, sealing the first 
With regard to Claim 52, the plurality of transverse seals therefore cumulatively extends
transversely to define the longitudinal sides of the transverse air chambers and one each pair of transverse seals therefore defines a first longitudinal boundary of one of the entrance ports and an opposite longitudinal boundary is defined by a mouth seal.
With regard to Claim 53, the first longitudinal boundary is therefore defined by an end of the pair of transverse seals, which is a side portion.
With regard to Claim 54, each of the mouth seals therefore define a longitudinal boundary of each of the entrance ports within each of the air chambers.
With regard to Claim 55, the inflation region is therefore configured to receive an
inflation nozzle.
With regard to Claim 56, longitudinal seals are therefore disclosed that are
partially positioned within the transverse air chambers, and are therefore internal, and are
positioned to define an air passage between an end of the internal seal and an
adjacent transverse seal, because the internal seal  is defined as being adjacent to at
least one hole.
With regard to Claim 57, mouth seals having a transverse width greater than the transverse width of the internal longitudinal seals are not disclosed. However, Figure 1, which is a schematic diagram, discloses mouth seals that are formed at the edges of the separate film comprising the entrance ports and the second web layer and internal longitudinal seals formed by the edge of the first web layer and the face of the second web layer. It would have been obvious 
With regard to Claim 58, the plurality of transverse seals and internal seals therefore 
maintain the inflated state of the film, the plurality of transverse seals are aligned to facilitate folding of the film in a transverse direction along each of the plurality of transverse seals and the
plurality of internal seals are configured to facilitate folding of the film in a
longitudinal direction along each of the plurality of transverse seals.
With regard to Claim 60, the films ‘22’ are alternatively rectangular (square; page
13 lines 1 - 2).
With regard to Claim 61, the films ‘22’ are also weakened areas (subjected to tensile
stress; page 6, line 8). Two consecutive weakened areas therefore define individual cushions
therebetween and are configured to facilitate separating the individual cushions, and each
individual cushion includes a plurality of transverse air chambers.
With regard to Claim 62, the weakened areas are therefore disposed directly adjacent to
and between two consecutive transverse seals.

With regard to Claim 64, the mouth seal is therefore positioned along the longitudinal line.
With regard to Claim 65, adjacent pairs of the air chamber are therefore divided by
transverse seals that are similar in structure, and that are therefore common seals.
With regard to Claims 66 – 67, the claimed aspect of heat sealing is a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.
With regard to Claim 68, the transverse seals comprise a pattern with abrupt bends
(square; page 13 lines 1 — 2).
With regard to Claim 69, Hirsch does not explicitly disclose transverse lines of
weakness extending transversely across the first and second web layers and positioned
between adjoining air chambers and configured to enable separation of the adjoining air
chambers. However, because rows of holes ‘6,’  which are also inlets, are disclosed for distributing air, it would have been obvious for one of ordinary skill in the art to provide for additional rows of holes that are microperforations, therefore constituting lines of weakness, which are transverse lines of weakness extending transversely across the first and second web layers and positioned between adjoining air chambers and configured to enable separation of the 
With regard to Claim 72, the first web layer and second web layer are therefore
configured to lay flat against each other prior to inflation, because in the absence of any air in
any of the chambers, or the inflation region, the air chambers and the inflation region together
constitute simply a flat film, analogous to a toy balloon having no air, and the flat film would be
capable of being maneuvered by hand to lay the first web layer and second web layer against
each other.
With regard to Claim 73, the longitudinal seal is therefore configured to seal the first web
layer to the second web layer, because both the first web layer and second web layer would be
sealed to the inflation region.
             With regard to Claim 74, a pattern of seals is therefore disclosed that seal the first web layer to the second web layer, the pattern including the transverse seals.
             With regard to Claim 75, the entrance ports are therefore bounded longitudinally by the seals of the pattern.  
             With regard to Claims 76 – 78, Hirsch discloses mouth seals disposed along the longitudinal line between pairs of the transverse seals, because as shown in Figure 1 a separate film comprising the entrance ports is sealed to the second web layer. Hirsch does not disclose sealing the first web layer and second web layer together, the entrance ports further defined between the mouth seals and transverse seals. However, in Figure 1, which is a schematic diagram, the first and second web layers are sealed to each other at the mouth seal, therefore overlapping the mouth seal. It would have been obvious for one of ordinary skill in the art to provide for the first and second web layers being sealed to each other at the mouth seal, as the 

ANSWERS TO APPLICANT’S ARGUMENTS
19.       Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claim 51,  35 U.S.C. 112, second paragraph rejection of Claim 63, 35 U.S.C. 112, second paragraph rejection of Claim 66 and 35 U.S.C. 112, second paragraph rejection of Claim 68, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 51 — 73 as being unpatentable over Hirsch (DE 202004010134 UI), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 13 of the remarks dated September 29, 2021, that a shape that is round cannot also have abrupt bends.
However, Hirsch does not disclose a round shape, although rounded corners are disclosed.
Applicant also argues on page 13 that additional perforations would only facilitate air transfer and are not disclosed by Hirsch because the films ‘22’ are intended to maintain shape.
However, as stated in the previous Action, it would be obvious for one of ordinary skill in the art to provide for perforations to facilitate air transfer. Furthermore, it is unclear why the films would be unable to maintain shape.
            Applicant also argues, on page 18, that an ovoid shape prevents folding.

             Applicant also argues, on page 18, that being subjected to tensile stress does not mean that films are configured for separation. 
              However, the phrase ‘configured for separation’ is not claimed.
              Applicant also argues on page 18 that if the disclosed films were separated, a cushion comprising a plurality of chambers would not be obtained. 
              However, separation is not positively recited in the claimed invention. Furthermore, a plurality of chambers, after separation, is not claimed.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782